DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not definite as to whether “a core” is the same core recited in claim 10 or is another core. Also, “the lubricious material” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Samson (5,658,264) in view of Ju et al. (6,217,566).  Samson discloses the invention substantially as claimed.  Samson discloses, at least in figures 1, 2, and 9 and col. 8, line 45 to col. 10, line 21 and col. 12, lines 46-60;  a delivery device comprising: a proximal end portion (combination of 106 and 110); a distal end portion (102); and a shaft (104, 200, or 270) defining a lumen and extending between the proximal end portion and the distal end portion, the shaft comprising: a coil (combination of 202 and 204) comprising a core (202) and a material (204) defining a surface of the coil, the material defining a radially innermost portion extending along an entirety of the shaft; and a jacket (206) comprising a thermoplastic (e.g., polypropylene, according to col. 9, line 59 to col. 10, line 3) extending about and engaging the coil; wherein the coil further comprises a core (202) supporting the material coated on the core; wherein the jacket defines a radially outermost portion of the shaft; wherein the shaft defines over 50% of a total length of the delivery device; wherein the delivery device (shown in fig. 9) further comprises a support layer (204) extending about the jacket, the support layer forming a coil; and wherein the delivery device (shown in fig. 9) further comprises an intermediate element (204) radially between the coil (274) and the jacket (206), the intermediate element forming a coil (204).
However, Samson does not explicitly disclose that the coil comprises polytetrafluorethylene defining a surface of the coil.  Ju et al. teach, in col. 11, lines 15-40; a delivery device (122) including polytetrafluorethylene as a material at a lumen of the delivery device, wherein polytetrafluorethylene is a suitable material equivalent to, for example, PVC or EVA, as taught by Samson.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Ju et al., to modify the coil of Samson, so that it comprises polytetrafluroethylene defining a surface of the coil.  Such a modification would allow devices to be moved through the lumen of the shaft without significant friction.
Samson also does not explicitly disclose that the coil comprises multiple filars extending helically about an axis. Ju et al. also teach, in figure 2 and col. 10, lines 2-24; a coil (120) for a delivery device, wherein the coil comprises multiple filars (wires or individual or accumulated and/or woven fibers, according to col. 10, lines 8-11) extending helically about an axis.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Ju et al., to modify the coil of Samson, so that it comprises multiple filars.  Such a modification would improve the kink-resistance of the shaft.

Allowable Subject Matter
Claims 1-9 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to base claim 1, none of the prior art of record, alone or in combination, discloses a delivery device comprising: a proximal end; a distal tip; and a shaft defining a lumen and extending between the proximal end and the distal tip, the shaft comprising: a coil comprising a filar extending helically about an axis, the filar comprising a metal core and a polymer outer layer coating the metal core; and a jacket extending about the coil, wherein the jacket extends partially radially inwardly between adjacent windings of the coil, wherein the jacket is positioned over the coil to allow the jacket and the coil to slide relative to each other.
With respect to base claim 22,  none of the prior art of record, alone or in combination, discloses a delivery device comprising: a proximal end; a distal tip; and a shaft defining a lumen and extending between the proximal end and the distal tip, the shaft comprising: a coil comprising a filar extending helically about an axis, the filar comprising a metal core and a polymer outer layer coating the metal core; a first jacket engaging the coil along a length of the coil; and a support layer engaging the first jacket along a length of the first jacket, the support layer forming a coil or a braid; wherein the device further includes a second jacket engaging to the support layer along a length of the support layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
Applicant’s arguments with respect to claim 10-16 have been considered but are moot in view of restated grounds of rejection based on Samson and Ju et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rydell et al. (4,806,182), Davis (7,914,466), Griffin et al. (8,231,551), and Fischell et al. (8,591,495) teach delivery devices. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771